
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13


SECURITY AGREEMENT AND PLEDGE OF STOCK
(Scioto Downs, Inc.)


        THIS SECURITY AGREEMENT AND PLEDGE OF STOCK ("Agreement") is made and
entered into this    day of                        , 2003, by and between MTR
GAMING GROUP, INC., a Delaware corporation, hereinafter referred to as "Debtor",
and WELLS FARGO BANK, National Association, as Agent Bank on behalf of itself
and each of the Banks described hereinbelow, hereinafter referred to as "Secured
Party".

R  E  C  I  T  A  L  S:

        A. Reference is made to that certain Third Amended and Restated Credit
Agreement, dated March 28, 2003 as amended by First Amendment to Third Amended
and Restated Credit Agreement dated as of June 18, 2003 (as may be further
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), executed by and among MTR GAMING GROUP, INC., a Delaware
corporation, MOUNTAINEER PARK, INC., a West Virginia corporation, SPEAKEASY
GAMING OF LAS VEGAS, INC., a Nevada corporation, SPEAKEASY GAMING OF RENO, INC.,
a Nevada corporation, SCIOTO DOWNS, INC., an Ohio corporation through its
predecessor by merger, RACING ACQUISITION, INC., an Ohio corporation, and
PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation (collectively the
"Borrowers"), the Lenders therein named (each, together with their respective
successors and assigns, individually being referred to as a "Lender" and
collectively as the "Lenders"), and Wells Fargo Bank, National Association, as
administrative and collateral agent for the Lenders (herein, in such capacity,
the "Agent Bank" and, together with the Lenders, collectively referred to as the
"Banks").

        B. In this Agreement, all capitalized words and terms not otherwise
defined herein shall have the respective meanings and be construed herein as
provided in Section 1.01 of the Credit Agreement and any reference to a
provision of the Credit Agreement shall be deemed to incorporate that provision
as a part hereof in the same manner and with the same effect as if the same were
fully set forth herein.

        C. Debtor is the owner of all of the outstanding stock (collectively the
"Pledged Stock") of the following Subsidiary (the "Pledged Subsidiary"):

(i)Scioto Downs, Inc., an Ohio corporation ("SDI") represented by Stock
Certificate No. N17218, dated July 31, 2003, for one (1) share of the common
voting stock of SDI, registered in the name of MTR Gaming Group, Inc.

        D. This Agreement is governed by the laws of Nevada but is subject to
the provisions of Ohio Law that govern the conduct of thoroughbred horse racing
in Ohio (the "Ohio Racing Act") and in the event enabling legislation is enacted
permitting the operation of gaming devices in Ohio (the "Gaming Devices Act"
and, together with the Ohio Racing Act, the "Gaming Laws").

AGREEMENTS:

        In consideration of the terms and conditions set forth herein and the
making of the Bank Facilities by Banks, the parties agree as follows:

        1.     As security for the performance by Borrowers of each and every
term and provision contained in the Credit Agreement and the due and punctual
payment of the Revolving Credit Note and all other amounts owing under any of
the Loan Documents (collectively the "Secured Obligations"), Debtor hereby
pledges, assigns, and transfers as security the Pledged Stock to Secured Party,
and grants to Secured Party a security interest in the Pledged Stock, together
with all rights, products, proceeds, dividends, redemption payments, liquidation
payments, instruments and any other securities derived therefrom, substituted
therefor or otherwise subject to the lien hereof pursuant to the provisions
hereof, all of which shall be treated as part of the Pledged Stock and
collateral hereunder.

--------------------------------------------------------------------------------


        2.     Debtor represents and warrants as of the date hereof that:
(a) the Pledged Stock represents all of the issued and outstanding shares of the
common voting stock of the Pledged Subsidiary, (b) the Pledged Subsidiary has
not authorized or issued any class of stock other than common voting stock,
(c) it is the legal, record and beneficial owner of, has good and marketable
title to and has the right to pledge and create a security interest in the
Pledged Stock, (d) the Pledged Stock is validly issued, fully paid and
non-assessable and is not subject to any lien, pledge, charge, encumbrance or
security interest (other than the security interest hereby created in favor of
Secured Party) or right or option on the part of any third Person to purchase or
otherwise acquire the Pledged Stock or any part thereof nor is the Pledged Stock
subject to any restriction relating to the voting or other rights attaching
thereto, (e) this Agreement and the delivery of the Pledged Stock to Secured
Party creates a valid and enforceable perfected lien on all of the Pledged Stock
in favor of the Secured Party for the benefit of the Banks, and (f) except for
the required consents specified herein, no consent, filing, recording or
registration is required to perfect the lien purported to be created by this
Agreement. Debtor covenants and agrees that it will defend Secured Party's
right, title and lien in and to the Pledged Stock against the claims and demands
of all Persons and that it will have like title to and right to pledge any other
property at any time hereafter pledged to the Secured Party as Pledged Stock.

        3.     Concurrently herewith, Debtor shall cause to be delivered to
Agent Bank in its capacity as Secured Party, the certificate or certificates
evidencing the Pledged Stock (each individually a "Certificate" and collectively
the "Certificates") together with an Irrevocable Stock Power with respect to
each of the Pledged Subsidiary in the form of Exhibit A, affixed hereto and by
this reference incorporated herein and made a part hereof (the "Stock Power").
Each Certificate evidencing the Pledged Stock shall be delivered to Secured
Party in suitable form for transfer by delivery and shall be accompanied by a
duly executed Stock Power, all in form and substance reasonably satisfactory to
Secured Party.

        4.     Upon the full and complete satisfaction of the Revolving Credit
Note and all other amounts owing under any of the Loan Documents and termination
of the Bank Facilities, Secured Party shall release its security interest
hereunder, and will deliver to Debtor the Certificates evidencing the Pledged
Stock, together with all Stock Powers, and Secured Party shall, at the request
and expense of Debtor, file such documents and take such action as may be
required by law or as Debtor may reasonably request, at Debtor's expense, to
release Secured Party's security interest in the Pledged Stock.

        5.     Secured Party shall have with respect to the Pledged Stock the
rights and obligations of a secured party under the Nevada Uniform Commercial
Code, Chapter 104 of the Nevada Revised Statutes (the "Code"). Such rights shall
include, without limitation, subject to all applicable Gaming Laws:

        a.     The right, upon the occurrence and during the continuance of an
Event of Default, to have the Pledged Stock or any part thereof transferred to
its own name or to the name of its nominee; or, if any Pledged Stock has been
sold by Secured Party in foreclosure after the occurrence of an Event of
Default, to have such Pledged Stock transferred to and issued in the name of the
purchaser.

        b.     The right, upon the occurrence and continuance of an Event of
Default, to sell, assign or deliver as many shares of the Pledged Stock as is
reasonably necessary to repay the defaulted Indebtedness owing the Banks,
together with expenses, including, but not limited to, reasonable selling
expenses, broker's fees and attorneys' fees attendant upon such sale and
repayment, at public or private sale, as Secured Party, at its sole option, may
elect, and without demand or advertisement, unless otherwise required by law.

        6.     Debtor hereby covenants, agrees and acknowledges that an "Event
of Default" shall exist under this Agreement upon the occurrence of any of the
following events or conditions, and without

2

--------------------------------------------------------------------------------

the necessity of any demand or notice except as may be expressly required herein
or under the Credit Agreement:

        a.     the occurrence of any "Event of Default" as defined and described
in the Credit Agreement; and/or

        b.     any default hereunder not cured within thirty (30) days after
written notice from Agent Bank.

        7.     At any private or public sale of the Pledged Stock or any part
thereof, Secured Party may, to the extent permitted under applicable Law and
subject to compliance with all applicable Gaming Laws, purchase and pay for the
same by cancellation of a principal amount of the Credit Facility and Revolving
Credit Note or other amounts owing under the Credit Agreement and Loan Documents
equal to the Purchase Price and free of any right of redemption on the part of
Debtor. For the purpose of this Paragraph, the "Purchase Price" where the
Pledged Stock is listed on any publicly traded stock exchange ("Exchange"),
shall be deemed to be the mean of the high and low selling prices in that
Exchange on the date of sale. Secured Party may, in its sole and absolute
discretion, sell all or any part of the Pledged Stock at private sale in such
manner and under such circumstances as Secured Party may deem necessary or
advisable in order that the sale may be lawfully conducted. Without limiting the
foregoing, Secured Party may (i) approach and negotiate with a limited number of
potential purchasers; and (ii) restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing the Pledged Stock
for their own account for investment and not with a view to the distribution or
resale thereof. In the event that the Pledged Stock is sold at private sale,
Debtor agrees that if the Pledged Stock is sold in a manner that conforms with
reasonable commercial practices of banks, commercial finance companies,
insurance companies or other financial institutions disposing of property
similar to the Pledged Stock, then: (aa) the sale shall be deemed to be
commercially reasonable in all respects; and (bb) Secured Party shall not incur
any liability or responsibility to Debtor in connection therewith,
notwithstanding the possibility that a substantially higher price might have
been realized at a public sale. Debtor recognizes that a ready market may not
exist for the Pledged Stock if it is not regularly traded on a recognized
securities exchange, and that a sale by Secured Party of the Pledged Stock for
an amount substantially less than a pro rata share of the fair market value of
the issuer's assets minus liabilities may be commercially reasonable in view of
the difficulties that may be encountered in attempting to sell the Pledged
Stock. Secured Party agrees, however, that the Debtor shall have all rights,
including rights of notice, provided by the Code. In any case where notice is
required, ten (10) days notice shall be deemed to be reasonable notice. In the
event of any sale hereunder, Secured Party shall apply the proceeds in the order
set forth in Section 7.03 of the Credit Agreement. Secured Party may resort to
the Pledged Stock or any portion thereof with no requirement on the part of
Secured Party to proceed first against any other Person or Collateral or under
any other Security Documentation. Additionally, (a) Debtor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Pledged Stock, whether before or after sale
hereunder and all rights, if any, of marshalling of the Pledged Stock and any
other security for the obligations of the Borrowers under the Credit Agreement
or otherwise; (b) Debtor agrees it will not sell or otherwise dispose of or
create any lien on any portion of the Pledged Stock (except as permitted by the
Credit Agreement); and (c) Debtor agrees to promptly take all actions required
under applicable law to maintain the perfection of the security interest in the
Pledged Stock in the event that such stock is or becomes uncertified and to take
such actions as the Secured Party reasonably deems necessary or desirable to
effect the foregoing and to permit the Secured Party to exercise any of its
rights and remedies hereunder.

        8.     While the Pledged Stock shall continue to be held by Secured
Party pursuant to this Agreement, so long as no Event of Default has occurred
and remains continuing and until written notice from Secured Party: (a) Debtor
shall be entitled to exercise any rights (including, without limitation, the
right to vote the Pledged Stock) or subscription privileges accruing to it as
the owner of

3

--------------------------------------------------------------------------------


the Pledged Stock which are not in violation of the terms of this Agreement or
the Credit Agreement or any other Loan Document or any other instrument or
agreement referred to herein or therein, or which would have the effect of
impairing the security interest of Secured Party, any Bank or holder of the
Revolving Credit Note, provided, however, that any additional shares of stock
purchased or otherwise received on account of any such rights or subscription
privileges shall be delivered to Secured Party, together with an appropriate
Stock Power, and shall be treated as part of the Pledged Stock; and (b) Debtor
shall be entitled to receive and to retain and use any dividends or
distributions paid in respect of the Pledged Stock. Subject to compliance with
applicable Gaming Laws, the Secured Party shall also be entitled to receive
directly, and retain as part of the Collateral:

        a.     all other or additional stock or securities (other than Cash or
Cash Equivalents) paid or distributed by way of dividend in respect of the
Pledged Stock;

        b.     all other or additional stock or securities (other than Cash or
Cash Equivalents) paid or distributed in respect of the Pledged Stock by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and

        c.     all other or additional stock or other securities (other than
Cash or Cash Equivalents) which may be paid in respect of the Pledged Stock by
reason of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate reorganization.

        9.     Debtor will at all times comply with all Securities and Exchange
Commission, all applicable Gaming Authorities and other regulatory requirements
with respect to its ownership and pledge of the Pledged Stock. Secured Party
will at all times comply with all Securities and Exchange Commission, Gaming
Authorities and other regulatory requirements with respect to the pledge and
security interest in the Pledged Stock.

        10.   Upon the occurrence and continuance of any Event of Default
hereunder, subject to applicable law and the requirements of the Gaming
Authorities: (a) Secured Party shall have the right, upon written notice to
Debtor, but shall not be required, to vote or give its consent with respect to
the voting of any or all of the Pledged Stock, and in such event and for such
purpose Debtor hereby irrevocably constitutes and appoints Secured Party the
proxy and attorney-in-fact of the Debtor, with full power of substitution to do
so, and (b) Secured Party shall be entitled to receive all dividends and
distributions and apply the same toward payment of the Indebtedness owing under
the Bank Facilities in the manner and sequence set forth in Section 7.03 of the
Credit Agreement.

        11.   The Debtor represents to Secured Party that the Debtor has made
its own arrangements for keeping informed of changes or potential changes
affecting the Pledged Stock including, but not limited to, rights to convert,
rights to subscribe, payment of dividends, reorganization or other exchanges,
tender offers and voting rights, and the Debtor agrees that Secured Party shall
have no responsibility or liability for informing the Debtor of any such changes
or potential changes or for taking any action or omitting to take any action
with respect thereto.

        12.   No renewal, extension, amendment, restatement or modification of
the Credit Agreement, Revolving Credit Note or any other Loan Document shall
affect the rights of Secured Party with respect to the Pledged Stock or any part
thereof, except to the extent specifically provided in such renewal, extension,
amendment, restatement or modification. No release or surrender of any Pledged
Stock as security hereunder shall affect the security interest in any of the
remaining Pledged Stock not so released or surrendered. Secured Party's rights,
liens and security interests hereunder shall continue unimpaired and Debtor
shall be and remain obligated in accordance with the terms hereof
notwithstanding any compromise or other indulgence granted by Secured Party. The
Debtor hereby waives notice of acceptance of this Agreement and of extensions of
credit, loans, advances, or other financial assistance made by Banks to
Borrowers. The Debtor further waives presentment and demand for payment on the
Revolving Credit Note, protest and notice of dishonor or default with respect to

4

--------------------------------------------------------------------------------


the Revolving Credit Note or any other Loan Document, and all other notices to
which the Debtor might otherwise be entitled except as herein otherwise
expressly provided.

        13.   All notices and other communications provided to any party hereto
under this Agreement shall be in writing or by facsimile and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth in the Credit Agreement or at such other address or facsimile number as
may be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.

        14.   Whether or not the transactions contemplated hereunder are
completed, the Debtor will pay all expenses relating to this Agreement,
including, but not limited to:

        a.     All reasonable costs, outlays, attorneys' fees and expenses of
any kind and character had or incurred in the enforcement or defense of any of
the provisions of this Agreement, the preparation for, negotiations regarding,
consultations concerning, or the defense of legal proceedings involving any
claim or claims made or threatened against Secured Party or any Bank arising out
of this transaction or the protection of the Pledged Stock securing the Bank
Facilities or advances made hereunder;

        b.     All filing and recording fees, costs, expenses which may be
incurred by Secured Party in respect of the filing and/or recording of any
document or instrument relating to the security interests granted in this
Agreement.

        15.   Debtor agrees that it will duly execute and deliver to Secured
Party any additional documents which may be reasonably required by Secured Party
to give full effect to, perfect or protect the pledge and security interest
granted to Secured Party hereunder or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to the Pledged Stock and
to preserve, protect and maintain the Pledged Stock and the value thereof,
including, without limitation, payment of all taxes, assessments and other
charges imposed on or relating to the Pledged Stock. Debtor hereby consents and
agrees that the issuers of the Pledged Stock, or any registrar or transfer agent
or trustee for any of the Pledged Stock, shall be entitled to accept the
provisions of this Agreement as conclusive evidence of the right of Secured
Party to effect any transfer or exercise any right hereunder, notwithstanding
any other notice or direction to the contrary heretofore or hereafter given by
Debtor or any other Person to such issuers or to any such registrar or transfer
agent or trustee.

        16.   Following the occurrence and during the continuance of an Event of
Default, Debtor agrees to assist Secured Party in obtaining all approvals of the
Gaming Authorities or any other Governmental Authority that are required by law
for or in connection with any action or transaction contemplated by this
Agreement or by the Code and, at Secured Party's request after and during the
continuance of an Event of Default, to prepare, sign and file with the Gaming
Authorities the transferor's portion of any application or applications for
consent to the transfer of control thereof necessary or appropriate under
applicable Gaming Laws for approval of any sale or transfer of the Pledged Stock
pursuant to the exercise of Secured Party's remedies hereunder and under the
Loan Documents.

        17.   This Agreement shall be binding upon and inure to the benefit of
the Debtor, Secured Party and their respective legal representatives, heirs,
successors and assigns, and the authorized transferees and holders of the
Revolving Credit Note; provided, however, that Debtor may not assign or transfer
any of its rights or obligations hereunder without the prior written consent of
Secured Party.

        18.   This Agreement, including the exhibits and other agreements
referred to herein, constitutes the entire agreement between the parties
relating to the subject matter hereof and cannot be changed or terminated
orally, and shall be deemed effective as of the date it is accepted by Secured
Party.

5

--------------------------------------------------------------------------------


        19.   Other than with respect to compliance with all applicable Gaming
Laws, this Agreement shall be governed and construed under the laws of the State
of Nevada in all respects, including, but not limited to, matters of title,
construction, validity, performance and discharge. Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under said laws. However, if any provision of this Agreement
shall be held to be prohibited or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

        20.   Time is of the essence of this Agreement.

        21.   Debtor agrees to indemnify and hold harmless Secured Party in
accordance with the provisions of Section 5.14 of the Credit Agreement which is
incorporated by this reference as though fully set forth herein.

        22.   This Security Agreement and Pledge of Stock may be executed in any
number of separate counterparts with the same effect as if the signatures hereto
and hereby were upon the same instrument. All such counterparts shall together
constitute one and the same document.

        23.   This Security Agreement and Pledge of Stock shall terminate upon
Bank Facility Termination. Upon the occurrence of Bank Facility Termination,
Secured Party shall return the Pledged Stock to Debtor and take all such other
actions as Debtor may reasonably request, as Debtor's expense, to terminate the
lien and security interest created hereunder.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first hereinabove written.

DEBTOR:   SECURED PARTY:
MTR GAMING GROUP, INC.,
a Delaware corporation
 
WELLS FARGO BANK,
National Association,
Agent Bank
By
 
/s/ Edson R. Arneault

--------------------------------------------------------------------------------

Edson R. Arneault,
President
 
By
 
/s/ Virginia Christenson

--------------------------------------------------------------------------------

Virginia Christenson,
Vice President

6

--------------------------------------------------------------------------------



QuickLinks


SECURITY AGREEMENT AND PLEDGE OF STOCK (Scioto Downs, Inc.)
